           Case 3:21-cv-00173-HDM-CLB Document 11 Filed 07/07/21 Page 1 of 6



 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada
   Nevada Bar No. 14853
 3 JAMES A. BLUM
   Assistant United States Attorney
 4 501 Las Vegas Boulevard South, Suite 1100
   Las Vegas, Nevada 89101
 5 (702) 388-6336
   james.blum@usdoj.gov
 6 Attorneys for the United States

 7

 8
                              UNITED STATES DISTRICT COURT
 9                                 DISTRICT OF NEVADA

10

11 UNITED STATES OF AMERICA,                         3:21-CV-173-HDM-CLB
                                                     ORDER GRANTING
12                         Plaintiff,                Settlement Agreement for Entry of
                                                     Judgment of Forfeiture as to
13
            v.                                       Ian Hunter Anderson and Order
14
   $59,000.00 IN UNITED STATES
15 CURRENCY,

16                         Defendant.
17

18          The United States and Ian Hunter Anderson and his counsel, Lee T. Hotchkin,

19 agree as follows:

20          1.     This case is a civil forfeiture action seeking to forfeit $59,000 under 18 U.S.C.

21 § 981(a)(1)(C) and 21 U.S.C. § 881(a)(6).

22          2.     Ian Hunter Anderson knowingly and voluntarily agrees to the civil judicial

23 forfeiture of the $59,000.

24          3.     Ian Hunter Anderson knowingly and voluntarily agrees to forfeit the $59,000.

25          4.     Ian Hunter Anderson knowingly and voluntarily agrees to relinquish all

26 rights, title, and interest in the $59,000.

27          5.     Ian Hunter Anderson knowingly and voluntarily agrees to waive his right to

28 any civil judicial forfeiture proceedings (proceedings) concerning the $59,000.
           Case 3:21-cv-00173-HDM-CLB Document 11 Filed 07/07/21 Page 2 of 6



 1          6.      Ian Hunter Anderson knowingly and voluntarily agrees to waive service of
 2   process of any and all documents filed in this action or any proceedings concerning the

 3   $59,000 arising from the facts and circumstances of this case.

 4          7.      Ian Hunter Anderson knowingly and voluntarily agrees to waive any further

 5   notice to him, his agents, or his attorney regarding the forfeiture and disposition of the

 6   $59,000.

 7          8.      Ian Hunter Anderson knowingly and voluntarily agrees not to file any claim,

 8   answer, petition, or other documents in any proceeding concerning the $59,000.

 9          9.      Ian Hunter Anderson knowingly and voluntarily agrees to withdraw any

10   claims, answers, counterclaims, petitions, or other documents he filed in any proceedings

11   concerning the $59,000.

12          10.     Ian Hunter Anderson knowingly and voluntarily agrees to waive the statute

13   of limitations, the CAFRA requirements, Supplemental Rules for Admiralty or Maritime

14   Claims and Asset Forfeiture Actions A, C, E, and G, 18 U.S.C. § 983, the constitutional

15   requirements, and the constitutional due process requirements of any forfeiture proceedings

16   concerning the $59,000.

17          11.     Ian Hunter Anderson knowingly and voluntarily agrees to waive his right to

18   a trial on the forfeiture of the $59,000.

19          12.     Ian Hunter Anderson knowingly and voluntarily agrees to waive (a) all

20   constitutional, legal, and equitable defenses to, (b) any constitutional or statutory double

21   jeopardy defense or claim concerning, and (c) any claim or defense under the Eighth

22   Amendment to the United States Constitution, including, but not limited to, any claim or

23   defense of excessive fines or cruel and unusual punishments in any proceedings concerning

24   the $59,000.

25          13.     Ian Hunter Anderson knowingly and voluntarily agrees to the entry of a

26   Judgment of Forfeiture of the $59,000 to the United States.

27   ///

28   ///

                                                    2
           Case 3:21-cv-00173-HDM-CLB Document 11 Filed 07/07/21 Page 3 of 6



 1          14.     Ian Hunter Anderson understands that the forfeiture of the $59,000 shall not
 2   be treated as satisfaction of any assessment, restitution, fine, cost of imprisonment, or any

 3   other penalty that may be imposed on Ian Hunter Anderson in addition to forfeiture.

 4          15.     Ian Hunter Anderson knowingly and voluntarily agrees to the conditions set

 5   forth in this Settlement Agreement for Entry of Judgment of Forfeiture as to Ian Hunter

 6   Anderson and Order (Settlement Agreement).

 7          16.     Ian Hunter Anderson knowingly and voluntarily agrees to hold harmless the

 8   United States, the United States Department of Justice, the United States Attorney’s Office

 9   for the District of Nevada, the Drug Enforcement Administration, the Nevada Highway

10   Patrol, the Reno Police Department, the Washoe County Sheriff’s Office, the Sparks Police

11   Department, the Department of the United States Treasury, and their agencies, their

12   agents, and their employees from any claim made by Ian Hunter Anderson or any third

13   party arising out of the facts and circumstances of this case.

14          17.     Ian Hunter Anderson knowingly and voluntarily releases and forever

15   discharges the United States, the United States Department of Justice, the United States

16   Attorney’s Office for the District of Nevada, the Drug Enforcement Administration, the

17   Nevada Highway Patrol, the Reno Police Department, the Washoe County Sheriff’s

18   Office, the Sparks Police Department, the Department of the United States Treasury, and

19   their agencies, their agents, and their employees from any and all claims, rights, or causes

20   of action of any kind that Ian Hunter Anderson now has or may hereafter have on account

21   of, or in any way growing out of, the seizures and the forfeitures of the property in the civil

22   judicial forfeiture.

23          18.     Ian Hunter Anderson knowingly and voluntarily acknowledges,

24   understands, and agrees that (a) federal law requires the Department of the United States

25   Treasury and other disbursing officials to offset federal payments to collect delinquent tax

26   and non-tax debts owed to the United States and to individual states (including past-due

27   child support); (b) if an offset occurs to the payment to be made pursuant to this agreement,

28   they will receive a notification from the Department of the United States Treasury at the

                                                    3
           Case 3:21-cv-00173-HDM-CLB Document 11 Filed 07/07/21 Page 4 of 6



 1   last address provided by them to the governmental agency or entity to whom the offset
 2   payment is made; (c) if they believe the payment may be subject to an offset, they may

 3   contact the Treasury Department at 1-800-304-3107; (d) the terms of this settlement do not

 4   affect the tax obligations fines, penalties, or any other monetary obligations owed to the

 5   United States or an individual state; and (e) the exact sum delivered to Lee T. Hotchkin, on

 6   behalf of him, may well be a lesser sum, if the Treasury Offset Program reduces the amount

 7   in satisfaction of a debt obligation.

 8          19.     After the property is forfeited in the civil case and the United States District

 9   Court has signed the Settlement Agreement concerning the property, within a practicable

10   time thereafter for the United States, the United States agrees to release to Ian Hunter

11   Anderson one payment of $20,000.00 less any debt owed to the United States, any agency

12   of the United States, or any debt in which the United States is authorized to collect,

13   through Lee T. Hotchkin. Ian Hunter Anderson knowingly and voluntarily agrees to fill

14   out the Department of the United States Treasury Automated Clearing House (ACH) form

15   accurately and correctly and submit it to the United States Attorney’s Office so that the

16   payment of the money can be disbursed by electronic fund transfer. Ian Hunter Anderson

17   knowingly and voluntarily agrees the $$20,000.00 may be offset by any debt owed to the

18   United States, any agency of the United States, or any debt in which the United States is

19   authorized to collect.

20          20.     Each party acknowledges and warrants that its execution of the Settlement

21   Agreement is free and is voluntary.

22          21.     The Settlement Agreement contains the entire agreement between the parties.

23          22.     Except as expressly stated in the Settlement Agreement, no party, officer,

24   agent, employee, representative, or attorney has made any statement or representation to

25   any other party, person, or entity regarding any fact relied upon in entering into the

26   Settlement Agreement, and no party, officer, agent, employee, representative, or attorney

27   relies on such statement or representation in executing the Settlement Agreement.

28

                                                     4
            Case 3:21-cv-00173-HDM-CLB Document 11 Filed 07/07/21 Page 5 of 6



 1           23.   The persons signing the Settlement Agreement warrant and represent that
 2   they have full authority to execute the Settlement Agreement and to bind the persons

 3   and/or entities, on whose behalf they are signing, to the terms of the Settlement

 4   Agreement.

 5           24.   This Settlement Agreement shall be construed and interpreted according to

 6   federal forfeiture law and federal common law. The jurisdiction and the venue for any

 7   dispute related to, and/or arising from, this Settlement Agreement is the unofficial

 8   Northern Division of the United States District Court for the District of Nevada, located in

 9   Reno, Nevada.

10           25.   Each party shall bear his or its own attorneys’ fees, expenses, costs, and

11   interest.

12           26.   This Settlement Agreement shall not be construed more strictly against one

13   party than against the other merely by virtue of the fact that it may have been prepared

14   primarily by counsel for one of the parties; it being recognized that both parties have

15   contributed substantially and materially to the preparation of this Settlement Agreement.

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                    5
         Case 3:21-cv-00173-HDM-CLB Document 11 Filed 07/07/21 Page 6 of 6




 1          IT IS HEREBY CERTIFIED, pursuant to 28 U.S.C.            g 2465(a)(2),   that there was

 2   reasonable cause for the seizure and forfeiture of the $59,000.

 3

 4    Dated:        26 L l                             Dated:        0

 5    HOTCHKINLAW                                      CHR]STOPHER CHIOU
      50 West   Liberry Street                         A6ing United Stares Attorney
 6
      Suite 207
 7    Reno, Nevada         I

 8                                                              A.
                                                       Assistant United States Attorney
 9    LEE T      OT            ,   ESQ.                Arbmeys for the United States
      Coanselfor lan Hunter Andenon
10

11

12    n,r"aS/2$.&{Zt                  _
l3
14
     Ian Hunter Anderson
15

16

17

18

l9                                                  IT IS SO ORDERED:

20

2T

22                                                  HOWARDD. MCKIBBEN
                                                    UNITED STATES DISTRICT ruDGE
23

24                                                               July 8, 2021
                                                    DATED:
1(

26

)1

28


                                                   6
